                            Case 2:19-cv-09172-DSF-E Document 3 Filed 10/24/19 Page 1 of 2 Page ID #:173



                      1        CRAIG G. STAUB, Bar No. 172857
                               cstaub@littler.com
                      2        LITTLER MENDELSON, P.C.
                      3        633 West 5th Street
                               63rd Floor
                      4        Los Angeles, CA 90071
                               Telephone: 213.443.4300
                      5        Facsimile: 213.443.4299
                      6
                               MAGGY ATHANASIOUS, Bar No. 252137
                      7        mathanasious@littler.com
                               LITTLER MENDELSON, P.C.
                      8        2049 Century Park East
                               5th Floor
                      9        Los Angeles, CA 90067.3107
                   10          Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                   11
                               Attorneys for Defendants
                   12          ALL FREIGHT CARRIERS INC. and AFC
                               LOGISTICS INC.
                   13
                   14                                UNITED STATES DISTRICT COURT
                   15                              CENTRAL DISTRICT OF CALIFORNIA
                   16                                      WESTERN DIVISION
                   17          WAYNE YARIAN, individually, and       Case No. 19-cv-9172
                   18          on behalf of all others similarly
                               situated,                             ASSIGNED FOR ALL PURPOSES TO
                   19                                                JUDGE
                                             Plaintiff,
                   20                                                 DEFENDANTS’ NOTICE OF
                               v.                                     INTERESTED PARTIES
                   21                                                 [Local Rule 7.1-1]
                               ALL FREIGHT CARRIERS INC., an
                   22          Illinois Corporation; AFC LOGISTICS   State Complaint Filed: August 16, 2019
                               INC., an Illinois Corporation; and
                   23          DOES 1 through 100, inclusive,
                   24                        Defendants.
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 3 Filed 10/24/19 Page 2 of 2 Page ID #:174



                      1        TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF WAYNE
                      2        YARIAN AND HIS ATTORNEYS OF RECORD:
                      3                 The undersigned, counsel of record for Defendants ALL FREIGHT CARRIERS
                      4        INC. d/b/a AFC TRANSPORT INC. and AFC LOGISTICS INC., certify that the
                      5        following listed parties may have a pecuniary interest in the outcome of this case
                      6                 • Plaintiff WAYNE YARIAN
                      7                 • The Kick Law Firm, APC
                      8                 • Defendant ALL FREIGHT CARRIERS INC. d/b/a AFC TRANSPORT INC.
                      9                 • Defendant AFC LOGISTICS INC.
                   10                   Defendant These representations are made to enable the Court to evaluate
                   11          possible disqualification or recusal.
                   12          Dated: October 24, 2019                    Respectfully Submitted,
                   13
                   14                                                     /s/ Maggy M. Athanasious
                                                                          CRAIG G. STAUB
                   15                                                     MAGGY ATHANASIOUS
                   16                                                     LITTLER MENDELSON, P.C.
                                                                          Attorneys for Defendants
                   17                                                     ALL FREIGHT CARRIERS INC. and
                                                                          AFC LOGISTICS INC.
                   18
                   19          4839-5241-7962.1 105233.1000

                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
